DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1 thru 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. US 2017/0047547 A1 in view of Namkung KR 10-2016-0140421 (also corresponds to US 2018/0114951 A1).  Son discloses (see, for example, FIG. 2) a display device 200 comprising a flexible substrate 210, non-display area, bending part, display area, display panel 230, and protection layer 240.  However, Son does not disclose the protection layer having a modulus value of 500 MPa to 1,200 MPa.  However, Namkung discloses (see, for example, Figure 3) a display device comprising a protection layer 450.  In paragraph [0047] of the translation, Namkung discloses the protection layer having an elasticity of 500 MPa to about 100 GPa.   It would have been obvious to one of ordinary skill in the art to have the protection layer having a modulus value of 500 MPa to 1,200 MPa in order to have adequate elasticity to bend and then protect the display device based on the size and degree of curvature according to the preferences of the user, and further since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 2, see, for example, FIG. 2 wherein Son discloses the bending part extending from the display area, and the protection layer 240 being disposed on the bending part.
	Regarding claim 3, see, for example, FIG. 2 wherein Son discloses the connection circuit member 250 disposed on the non-display area and electrically connected to the display panel.
Regarding claim 4, see, for example, paragraph [0045] wherein Son discloses the connection line 120.
Regarding claim 5, see, for example, FIG. 2 wherein Son discloses the protection layer 240 being disposed between the display panel 230 and the connection circuit member 250 to overlap a portion of at least one of the display panel 230 or the connection circuit member 250.
Regarding claim 6, see, for example, FIG. 2 wherein Son discloses a polarization plate 232 disposed on the display panel 230, wherein the protection layer 240 does not overlap the polarization plate 232.
Regarding claim 7, Son in view of Namkung does not clearly disclose the protection layer having a mean thickness of about 80 um to about 150 um; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use this value in order to adequately protect the bending part of the display device, and since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
	Regarding claim 8, see, for example, FIG. 2 wherein Son discloses the non-display area further comprising a flat part extending from the bending part to overlap the display area.
Regarding claim 9, Son in view of Namkung does not clearly disclose the bending part having a curvature radius of 0.2 mm to 0.4 mm; however, it would have been obvious to one of ordinary skill in the art at the time of invention was made to use this value in order to minimize size which also adequately supports the display device, and further since it has been held that discovering an optimum value of a result effective value involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980). 
Regarding claim 10, see, for example, paragraph [0054] wherein Son discloses acrylic resin.
Regarding claim 11, see, for example, the rejection for claim 1 above.

INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Eugene Lee
August 30, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815